Citation Nr: 1510918	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to in-service exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to in-service exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to in-service exposure to Agent Orange.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to in-service exposure to Agent Orange.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to in-service exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is associated with the claims file.

A claim for entitlement to service connection for a heart disorder, to include atrial fibrillation and atrial flutter, was originally denied by the RO in a January 2008 decision.  Although the Veteran expressed disagreement with the January 2008 rating decision, the Veteran did not perfect a timely appeal of the January 2008 denial, and it became final.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Ischemic Heart Disease

Review of the evidence of record reflects conflicting evidence as to whether the Veteran currently has ischemic heart disease.  Although the medical treatment records show diagnoses of atrial fibrillation, sick sinus syndrome, cerebrovascular disease, and congestive heart failure, which are not diagnoses typically suggestive of ischemic heart disease, the Veteran's treating cardiologist opined in a June 2011 opinion that the Veteran does have ischemic heart disease evidenced by these diagnosed heart disorders.  The June 2011 opinion does not provide any explanation or rationale for the conclusion that the Veteran has ischemic heart disease.  

In contrast, a December 2011 VA opinion found that the Veteran's diagnosed heart disabilities do not constitute ischemic heart disease.  However, below the finding that the Veteran does not have ischemic heart disease, and below a note stating that the examiner was only to provide diagnoses that pertained to ischemic heart disease, the examiner listed chest pain as well as atrial fibrillation, sick sinus syndrome, and sinus bradycardia.  Additionally, review of the December 2011 VA opinion reflects that it was not based upon a physical examination of the Veteran, and it does not appear that a complete examination has been conducted to determine whether the Veteran currently has ischemic heart disease.  

Based upon the conflicting medical opinions of record, as well as the fact that neither opinion is particularly probative given the lack of rationale in the June 2011 opinion, the conflicting findings in the December 2011 VA opinion, and the fact that the December 2011 VA opinion was not based upon an examination of the Veteran, the Board believes that a VA examination should be conducted, with appropriate tests performed, to determine whether the Veteran currently has ischemic heart disease.

II.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

During his January 2015 hearing before the Board, the Veteran testified that he received treatment for numbness and tingling of the upper and lower extremities in 1967 or 1968, shortly after service discharge, at the VA Medical Center in Memphis, Tennessee.  Additionally, the Veteran reported current VA treatment for his peripheral neuropathy at the VA Medical Center in Memphis, Tennessee as early as 1999 or 2000.  Review of the Veteran's claims file reflects that the earliest VA treatment records which have been associated with his claims file are dated in February 2012.  Accordingly, the RO should obtain all pertinent VA treatment records pertaining to the Veteran.  See 38 C.F.R. § 3.159 (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Thereafter, the Veteran should be provided with a VA examination to determine the existence and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records pertaining to the Veteran from the VA medical facility in Memphis, Tennessee, and any associated outpatient clinics, since 1967.  All attempts to obtain these records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability present.  The claims folder and a copy of this remand must be made available to and reviewed by the VA examiner.  All indicated tests and studies must be completed.  The examiner is advised that the Veteran is presumed to have been exposed to Agent Orange.  Following an examination of the Veteran and review of the claims folder, the examiner must provide the following opinions: 

a) Does the Veteran have a diagnosed cardiovascular disease?  If so, what is the diagnosis?

b) If the Veteran has a diagnosed cardiovascular disease, does he have ischemic heart disease?

c) With respect to any cardiovascular disability (other than ischemic heart disease), is it at least as likely as not (50 percent probability or more) that any such cardiovascular disability is causally or etiologically related to active service, to include exposure to herbicides?  An opinion that the disease/disability is not listed as a presumptively service-connected disease is not an adequate rationale. 

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

3.  Provide the Veteran with the appropriate VA examination to determine the existence and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  A copy of the Veteran's claims file and this Remand must be provided to, and reviewed by, the examiner.  The examiner is advised that the Veteran is presumed to have been exposed to Agent Orange.  The examiner is requested to provide the following opinions:

a) Does the Veteran have peripheral neuropathy of the bilateral upper and/or lower extremities?

b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy is directly related to his active duty service, to include the Veteran's in-service exposure to Agent Orange?

The examiner should provide a complete rationale for all opinions expressed.  If the examiner cannot provide any of the requested opinions without resorting to speculation, then the examiner should provide an explanation and rationale for why an opinion could not be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate amount of time for response.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




